Consent of Independent Registered Public Accounting Firm Kearny Financial Corp. Fairfield, New Jersey We hereby consent to the incorporation by reference in the Registration Statements on Form S-8(Nos. 333-130203 and 333-130204) of Kearny Financial Corp. of our report dated September 13, 2012 exceptfor the first paragraph of Note 2, as to which the date is September 13, 2013, relating to the consolidated financial statements, which appears in this Annual Form 10-K. /s/ ParenteBeard LLC Pittsburgh, Pennsylvania September 13, 2013
